     Case 20-32181-KLP Doc 1260-1 Filed 04/28/21 Entered 04/28/21 14:46:38                                    Desc
                  Written Application to Appear Pro Hac Vice Page 1 of 1


                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF VIRGINIA


                        APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER
                                 LOCAL BANKRUPTCY RULE 2090-1(E)(3)

             In Case No.: 20-32181-KLP    ,* Case Name In re CHINOS HOLDINGS, INC., et al.

                                                PERSONAL STATEMENT

FULL NAME (no initials, please) Donny Pham Le
Bar Identification Number 275019               State CA
Firm Name California Office of the Attorney General
Firm Phone #                                Direct Dial # (213) 269-6312             FAX # (916) 731-2144
E-Mail Address Donny.Le@doj.ca.gov
Office Mailing Address 300 S. Spring St., Ste. 1702, Los Angeles, CA 90013
Name(s) of federal court(s) in which I have been admitted Ninth Circuit Court of Appeals


                                                                                            California - Eastern,
I am a member in good standing of the Bar of the following United States District Court(s): ____________________
Northern, Southern, and Central Districts.
_____________________________________________________________________________________________.
I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice
admission privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness
as a member of the bar.

I hereby certify that, within 90 days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Bankruptcy Procedure, and the
Federal Rules of Evidence is current.

                                                                           /s/Donny Pham Le
                                                                          (Applicant’s Signature)

I, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the
applicant personally, that the said applicant possesses all of the qualifications required for admission to the bar of this
Court; that I have examined the applicant’s personal statement. I affirm that his/her personal and professional character
and standing are good, and petition the court to admit the applicant pro hac vice.

 /s/ Daniel M. Press                                        4/26/2021
(Signature)                                                (Date)

 Daniel M. Press
(Typed or Printed Name)



*Pro hac vice admission in a case shall include an adversary proceeding(s) in the case.




Ver. 10/20
